TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00570-CR





Billy Brown, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY CRIMINAL COURT NO. 9 OF DALLAS COUNTY

NO. MB93-64697-K, HONORABLE MILLY FRANCIS, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for delivery of marihuana. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).




Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:  March 15, 1995

Do Not Publish